Citation Nr: 0947812	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  08-12 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to December 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which denied service connection for bilateral hearing 
loss.  

In November 2009, the Veteran testified before the 
undersigned via video conference.  A transcript of the 
hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran served as a fighter pilot during his active 
military service in the Marine Corps; thus, his in-service 
noise exposure is conceded.  

2.  The competent and probative evidence of record raises a 
reasonable doubt as to whether the Veteran's current hearing 
impairment is related to his military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
Board concludes that bilateral hearing loss was incurred in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  When a condition noted during service is 
not shown to be chronic, or the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, such 
as organic diseases of the nervous system, e.g., 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year after the date 
of separation from service.  38 U.S.C.A. § 1101, 1112, 1113, 
1137; 38 C.F.R. § 3.307, 3.309(a).  

The Court has held that, in order to grant service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circum-stances, lay 
evidence of inccurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  
Depending on the evidence and contentions of record in a 
particular case, lay evidence can be competent and sufficient 
to establish a diagnosis of a condition.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.385 does not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation does not preclude 
service connection for hearing loss that first met the 
regulations requirements after service.  Hensley v. Brown, 5 
Vet. App. 155, 160 (1993).  Thus, a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection 
for any disability, that a current hearing disability is the 
result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; 
Hensley, 5 Vet. App. at 159-60.  

The Veteran has a current diagnosis of moderately severe 
sensorineural hearing loss.  See January 2007 VA examination 
report.  The Veteran has asserted that service connection is 
warranted because he believes his current hearing impairment 
is related to his military noise exposure.  

Specifically, the Veteran has testified that he was a fighter 
pilot in the Marine Corps, which required that he fly and 
work around jets and propeller type aircraft.  The Veteran 
testified that he was exposed to loud noises on the flight 
line, including while conducting his pre-flight duties and 
when he taxied his aircraft with the canopy open.  He also 
testified about noise exposure while serving as a landing 
signal officer, which required that he oversee landing and 
takeoffs of each aircraft.  The Veteran testified that he 
flew every day, with pre-flight duties lasting between 20 and 
40 minutes and the actual flights lasting up to 2 hours.  The 
Veteran has asserted that he was given ear protection, such 
as helmets with earphones, which allowed them to hear the 
radios but did little to protect their ears from the sounds 
of jet engines and propellers.  See November 2009 video 
conference hearing transcript; see also September 2006 
statement from Veteran.  

The Veteran's Report of Transfer of Discharge, DD Form 214, 
reflects that he was indeed a pilot.  Thus, the Veteran's in-
service noise exposure is presumed, and the Veteran's report 
of in-service noise exposure is considered competent and 
credible.  

The service treatment records show that, at the Veteran's 
pre-enlistment examination, an audiogram revealed decreased 
hearing bilaterally, although the auditory thresholds did not 
reach the level to be considered a hearing disability, as 
defined by VA.  See April 1960 Report of Medical Examination.  
Subsequent examinations, including the July 1960 entrance 
examination, revealed normal hearing bilaterally; however, 
the Board finds probative that the subsequent examinations 
measured the Veteran's hearing using only the whispered and 
spoken voice tests, not an audiogram.  Nevertheless, at the 
Veteran's separation examination in December 1965, an 
audiogram revealed normal hearing bilaterally in every 
frequency tested.  

Based on this evidence, the physician who conducted the 
January 2007 VA examination opined that the Veteran's current 
hearing loss was not caused by his military noise exposure.  
The VA examiner based her opinion on information obtained 
from interviewing the Veteran and review of the claims file, 
particularly noting that the Veteran's hearing was normal at 
his separation examination in December 1965.  

Nevertheless, in support of his claim, the Veteran submitted 
medical opinions, dated June 2008 and August 2007, from Dr. 
D.E.A., a private physician who treated him for hearing loss 
beginning in 2007.  Dr. D.E.A. noted the Veteran's report of 
in-service noise exposure and also noted that the Veteran 
denied any post-service industrial or recreational noise 
exposure.  Dr. D.E.A. reviewed the audiological studies 
conducted during the Veteran's military service and he noted 
that the Veteran's pre-enlistment examination, or baseline 
study, revealed thresholds ranging from zero to 15 decibels 
in the right ear and zero to 10 decibels in the left ear.  
Dr. D.E.A. noted, however, that the Veteran's discharge 
examination revealed thresholds at zero decibels bilaterally, 
which suggested "perfect hearing."  Dr. D.E.A. stated that 
the findings from the discharge examination are suspect given 
the audiometric findings at the pre-enlistment examination.  

In sum, Dr. D.E.A. stated that, based upon review of the 
information available, it is at least as likely as not that 
the Veteran's current hearing condition is a result of his 
active duty.  

In evaluating the ultimate merit of this claim, the Board 
finds that the medical opinions from Dr. D.E.A. are the most 
competent and probative evidence as to the etiology of the 
Veteran's current hearing impairment.  While the January 2007 
VA examination report and opinion is considered competent 
medical evidence, the rationale provided in support of the 
opinion, e.g., that the Veteran's hearing was "normal" at 
separation, has been adequately questioned by the opinions 
provided by Dr. D.E.A.  Indeed, the Board finds that Dr. 
D.E.A.'s opinions raise a reasonable doubt as to the veracity 
of the audiometric findings reported at the Veteran's 
December 1965 separation examination report, particularly in 
light of the Veteran's in-service noise exposure and the lay 
evidence the Veteran has submitted, which shows the Veteran 
had hearing problems as soon as he returned home from 
service.  See lay statements dated August 2007 and June 2008.  

Because the most competent and probative evidence of record 
raises a reasonable doubt as to whether the Veteran had a 
hearing impairment at separation, and such doubt is resolved 
in favor of the Veteran, the Board finds that, given the 
Veteran's in-service noise exposure and the lay evidence of 
hearing problems since service, the preponderance of the 
evidence supports the grant of service connection for 
bilateral hearing loss.  All reasonable doubt has been 
resolved in favor of the Veteran.  See Gilbert, supra.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Given the fully favorable decision above, the Board finds 
that any issue with regard to the timing or content of the 
VCAA notice provided to the Veteran is moot or represents 
harmless error.  As to additional notice regarding the 
effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


